DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites “an axially magnetized ring magnet configured to generate an asymmetric magnetic field” (emphasis added). However, as can be seen from the depiction of the magnet shown in Fig. 9, the magnet (and therefore the resultant field) has rotational symmetry, such that if the magnet were rotated 180° the resultant field would be identical. Clearly then, the term “asymmetric” cannot mean lacking all symmetries, but rather lacking at least one symmetry. For the purposes of this examination, Examiner will therefore construe the term “asymmetric” as meaning lacking at least one from of symmetry.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 recites the limitation “the one or more Hall effect sensors.”  There is insufficient antecedent basis for this limitation in the claim. The sensors recited in claim 13, upon which claims 16-18 depend, do not disclose that they are Hall sensors.
Furthermore, while claim 13 recites “a plurality of sensors mounted on one or more substrates,” nothing in claim 13 recites that any of the sensors are mounted on a common substrate. Therefore there is insufficient antecedent basis for the term “the common substrate” in claim 16.
Regarding claims 17 and 18, since claim 13 recites “one or more substrates” and claim 16 refers to “the common substrate” it is unclear to what element the phrase “the substrate” refers. Since there are potentially several substrates in the device, the term “the substrate” is indefinite.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 8, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ausserlechner (Pub. No. US 2018/0087926 A1; hereafter Ausserlechner).
 	Regarding claim 1, Ausserlechner discloses a contactless potentiometer device comprising: a plurality of sensors mounted on one or more substrates (see Ausserlechner Fig. 1, items 1901 and 1902), each sensor configured to measure change in a magnetic field and to be physically and electrically isolated from another sensor (see Ausserlechner Figs. 1 and 6, items 402 and 403 are physically isolated by spacer 404 and each has its own electrical connection 601 and 602, and are therefore electrically isolated); and an axially magnetized ring magnet configured to generate an asymmetric magnetic field directed toward the plurality of sensors (see Ausserlechner Fig. 1, items 103 and 109, as can be seen in Fig. 1, the magnetic field does not have reflective symmetry about the axis of rotation, and therefore is asymmetric), such that each sensor is within range of the asymmetric magnetic field (see Ausserlechner Fig. 1, items 109, 1901, and 1902).

 	Regrading claim 2, Ausserlechner discloses the contactless potentiometer device of claim 1, wherein the axially magnetized ring magnet comprises a plurality of magnetized segments, wherein a first segment of the plurality of magnetized segments has a first magnetic polarity different from a second magnetic polarity of a second segment (see Ausserlechner Fig. 2, items 201 and 202).

 	Regarding claim 6, Ausserlechner disclose the contactless potentiometer device of claim 1, wherein the plurality of sensors comprises a magnetic sensor including one or more of a Hall Effect sensor or a magneto resistive (see Ausserlechner paragraph [0045] “magneto-resistive angle sensors or Vertical Hall effect devices may be used”).

 	Regarding claim 7, Ausserlechner discloses the contactless potentiometer device of claim 1, wherein each of the plurality of sensors is aligned with a central magnetic axis of the asymmetric magnetic field (see Ausserlechner Fig. 1, items 1901, 1902, and 102).

 	Regarding claim 8, Ausserlechner discloses the contactless potentiometer device of claim 1, wherein each sensor detects a change in angle from a reference position based on a rotation of the ring magnet about the shaft (see Ausserlechner abstract which discloses that the sensors are angel sensors).

 	Regarding claim 11, Ausserlechner discloses the contactless potentiometer device of claim 1, wherein the ring magnet is rotatable about a shaft (see Ausserlechner Fig. 1, items 101-103).

 	Regarding claim 13, Ausserlechner discloses a rotary sensing device configured to sense changes in angle in a rotary sensor comprising: a plurality of sensors mounted on one or more substrates (see Ausserlechner Fig. 1, items 1901 and 1902), each sensor configured to measure change in a magnetic field and be electrically isolated from another sensor (see Ausserlechner Figs. 1 and 6, items 402 and 403 are physically isolated by spacer 404 and each has its own electrical connection 601 and 602, and are therefore electrically isolated); and an axially magnetized ring magnet configured to generate an asymmetric magnetic field directed toward the one or more sensors (see Ausserlechner Fig. 1, items 103 and 109, as can be seen in Fig. 1, the magnetic field does not have reflective symmetry about the axis of rotation, and therefore is asymmetric), such that the one or more sensors are within range of the asymmetric magnetic field from the magnet (see Ausserlechner Fig. 1, items 109, 1901, and 1902), wherein each sensor is configured to detect a change in angle from a reference position based on a rotation of the magnet (see Ausserlechner abstract which discloses that the sensors are angle sensors, the output sensed angle is inherently an angle with respect to some refence angle.).

 	Regarding claim 14, Ausserlechner discloses the rotary sensing device of claim 13, wherein each of the one or more sensors are equally spaced apart from one another and offset from the magnetic center of the ring magnet by a predetermined distance (see Ausserlechner paragraph [0051] “The center 110 of the ring magnet 103 may be substantially equally distanced from the magnetic sensor elements of the sensor chips 105, 106.”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Lagger et al. (Pub. No. US 2021/0310827 A1; hereafter Lagger) in view of Steinich et al. (Pub. No. US 2011/0080162 A1; hereafter Steinich) and Saruki et al. (Pub. No. US 2020/0256934 A1; hereafter Saruki).
The applied reference of Lagger has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Lagger discloses all of the claimed limitations recited in claims 1-20, except for the magnet being an asymmetric magnet wherein the magnetic poles are arranged in a Halbach configuration.
Steinich discloses a rotation sensor (see Steinich Fig. 1a, item 12) positioned on an axis of a rotation shaft (see Steinich Fig. 1a, items 2 and 10) with a ring magnet that can be configured with a Halbach array of magnetic polarization (see Steinich Fig. 10e, items 4a-4h), however Steinich does not specifically disclose the polarizations of the Halbach array. 
Saruki discloses that a Halbach array is an array of magnets which is constructed by positioning magnets at intervals rotated 90° from the previous magnet in order to generate a strong magnetic field on one side of the array and a weak field on the other side of the array (see Saruki Fig. 15, items 71-75).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Lagger with a ring magnet composed of a Halbach array, as suggested by Steinich, in order to obtain the “very good usable field” disclosed in Steinich (see Steinich paragraph [0126]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        9/9/2022